Citation Nr: 0934194	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss, to include restoration of an 
initial compensable evaluation, effective June 1, 2009.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1966, with subsequent service in the Air National Guard of 
Idaho. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
hearing loss, evaluated as 10 percent disabling.  

When this case was previously before the Board September 
2008, it was remanded for a VA examination to determine the 
Veteran's current hearing loss.  The Veteran was given a VA 
examination in November 2008.  As a result, a November 2008 
rating decision proposed reducing his evaluation to 
noncompensable.  A March 2009 rating decision implemented the 
reduction.  A March 2009 supplemental statement of the case 
(SSOC) and a June 2009 SSOC addressed restoration of the 
compensable evaluation.  The Veteran contended that he was 
entitled to restoration of the 10 percent evaluation in an 
April 2009 VA Form 646.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the RO is defined as the 
Agency of Original Jurisdiction (AOJ), as it issued the 
initial determination on behalf of the Veterans Benefits 
Administration (VBA) on the matter being appealed. 38 C.F.R. 
§ 20.3(a) (2008).  The AMC is also considered the AOJ.  

While this appeal was on remand to the AOJ, it was processed 
at the ROs in Huntington, West Virginia, and Atlanta, GA.  
The AOJ issued a Supplemental Statement of the Case (SSOC) on 
June 19, 2009.  The record further shows that the Veteran was 
then notified that his case was being then transferred to 
Atlanta RO for review by his accredited representative.  In 
apparent response to the SSOC, the Veteran submitted an April 
2009 report from Pollard Professional Hearing Services to the 
RO in Atlanta, GA, on June 30, 2009.  On July 6, 2009, the RO 
in Huntington, West Virginia, transferred the case to the 
Board, but the evidence submitted by the Veteran to the 
Atlanta RO was not received by the Huntington RO until July 
14, 2009.  

The Board notes that in accordance with 38 C.F.R. 
§ 19.31(b)(1) (2008), if the AOJ receives pertinent evidence 
after an SSOC and before the appeal is transferred to the 
Board, another SSOC must be furnished.  As the record clearly 
shows that the Veteran submitted pertinent evidence prior to 
the transfer of the record to the Board, and the Veteran did 
not otherwise submit a waiver of initial consideration of 
that evidence by the AOJ, the Board must remand the case back 
to the AOJ for consideration of the evidence and issuance of 
an SSOC.   

The April 2009 report provides that current testing revealed 
a mild to severe sensorineural hearing loss from 1 to 8 kHz, 
bilaterally.  Word recognition scores were 56 percent on the 
right and 72 percent on the left.  Parenthetically, the Board 
observes that these scores are significantly lower than the 
word recognition scores from the November 2008 VA 
audiological examination (92 percent bilaterally).  The 
report also states that when compared to the results of 
private testing done in June 2005, which was attached, the 
Veteran's hearing sensitivity had decreased for the most 
part.  Thresholds in 2005 were obtained from 15-80 dBHL 
compared to 20-90 dBHL on current examination, showing a 
decrease in sensitivity throughout the frequency range.  
However, the report only summarizes the Veteran's hearing 
loss.  It does not provide the actual pure tone results by 
audiogram. 

In light of the April 2009 report which shows a decrease in 
the Veteran's word recognition scores and provides an opinion 
that the Veteran's hearing loss had worsened since 2005, the 
proper adjudication of this claim requires VA to obtain the 
actual April 2009 audiogram summarized by the April 2009 
report.  In this regard, however, the Board notes that in 
considering the probative value of this evidence, 38 C.F.R. 
§ 4.85(a) (2008) requires that a hearing impairment 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, contact the Pollard 
Professional Hearing Services and 
request all records pertaining to the 
Veteran, including the actual April 
2009 audiogram summarized by the April 
2009 report.  

2.  Assuming such evidence is available 
and obtainable, the RO shall consider 
whether such the evidence meets the 
requirements of 38 C.F.R. § 4.85(a).

3.  Then, readjudicate the Veteran's 
claim for an initial evaluation in excess 
of 10 percent for bilateral hearing loss, 
to include restoration of an initial 
compensable evaluation, effective June 1, 
2009.  In doing so, address all evidence 
received since the June 2009 SSOC.  If 
any benefit sought on appeal remains 
denied, provide the Veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




